Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 1 of 19




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


  TERRELL CHURCHWELL #21369-040,

                 Plaintiff,                                   Hon. Janet T. Neff

  v.                                                          Case No. 1:19-cv-819

  ADAM RICH, et al.,

              Defendants.
  ____________________________________/

                         REPORT AND RECOMMENDATION; ORDER

         Plaintiff Terrell Churchwell, a federal prisoner currently incarcerated with the Bureau of

  Prisons at Oxford Federal Correctional Institution, has sued Newaygo County Jail (NCJ)

  employees Adam Rich, April Crosby, and Rocky Wildfong pursuant to 42 U.S.C. § 1983, alleging

  that they violated his constitutional rights based on events that occurred at NCJ while Churchwell

  was housed there as a pretrial detainee pending federal criminal charges. Churchwell’s remaining

  claims in this case are that: (1) Defendants Crosby and Rich used excessive force by placing and

  keeping him in a restraint chair for one-and-one-half to two hours; (2) Defendant Wildfong

  intentionally and unnecessarily slammed his face into a wall twice and used excessive force in

  pinning him to his bed with his knees; and (3) Defendants imposed unconstitutional conditions of

  confinement on him.

         Now before me is Defendants’ Corrected Motion for Summary Judgment (ECF No. 53), to

  which Churchwell has responded (ECF No. 57) and Defendants have replied (ECF No. 58).

  Churchwell has also filed a surreply (ECF No. 60), which I will disregard, as Churchwell filed it
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 2 of 19




  without leave of court.1 Pursuant to 28 U.S.C. § 636(b)(1)(B), I recommend that Defendants’

  motion be GRANTED IN PART AND DENIED IN PART.

          Also before me is Churchwell’s motion for spoliation sanctions, as taken from ECF No.

  34. Defendants will have 14 days from the date of this order to provide competent evidence

  supporting the facts averred in their response to the motion for spoliation (ECF No. 37,

  PageID.202-03).

                                         I. Background

          On October 3, 2016, Churchwell was arrested in connection with an indictment filed in the

  Western District of Michigan charging him with being a felon in possession of a firearm.

  Churchwell was detained in the NCJ while the federal case was pending.

          Churchwell had issues with other prisoners at NJC, including his cellmates. (ECF No. 14

  at PageID.104; ECF No. 53-1 at PageID.459–60.) On January 25, 2017, Churchwell was moved

  from cell A-7 to cell A-1 due to an issue with his cellmates. As Churchwell unpacked his

  belongings in his new cell, he noticed that his ramen noodles and chips were missing. Churchwell

  yelled through the food slot to get the floor officer’s attention, and Officer Lake responded. At

  Churchwell’s request, Officer Lake returned to Churchwell’s old cell to ask his cellmates about

  the missing items. After speaking to the cellmates, Officer Lake reported to Churchwell that they

  had no knowledge of the missing food. Churchwell asked Officer Lake to review the video camera

  in the area of his prior cell, but Lake refused and left.




  1
    Western District of Michigan Local Civil Rule 7.2(c) authorizes an opening brief by the moving
  party, a response by the non-moving party, and a reply by the moving party. Although the rule
  provides that “[t]he court may permit or require further briefing,” it does not grant an automatic
  right to file additional briefs. Instead, a party seeking to submit a surreply must obtain the Court’s
  permission to do so.
                                                       2
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 3 of 19




         Churchwell yelled for Lake again a few minutes later, complaining loudly about his

  missing food. Lake returned to Churchwell’s cell, and in response to Churchwell’s request, radioed

  Defendant Cpl. Crosby. Churchwell asked Defendant Crosby to review the video recording, but

  she refused. However, Lake and Defendant Crosby agreed to go talk to Churchwell’s previous

  cellmates. When they returned, Defendant Crosby told Churchwell the cellmates did not provide

  any information. (ECF No. 53-1 at PageID.474.) Churchwell then asked Defendant Crosby to

  speak with Defendant Sgt. Rich, but she declined to do so, stating that her investigation was

  sufficient. (ECF No. 14 at PageID.105; ECF No. 53-1 at PageID.474.) Churchwell became “upset”

  and began yelling for Defendant Rich and banging on or kicking his cell door. (ECF No. 53-1 at

  PageID.475–76.) Churchwell gave Defendant Crosby an “ultimatum”—either she would contact

  Defendant Rich, or he would continue banging on the door and yelling for Defendant Rich.

  Defendant Crosby then left, but Plaintiff continued yelling and became “disgruntled” and “very

  upset.” (Id. at PageID.478.)

         After some time, Defendants Rich, Crosby and Wildfong appeared at Churchwell’s cell,

  along with other officers. Churchwell tried to explain why he was banging on his cell door, but

  Defendant Rich told him to place his hands on the wall. (Id. at PageID.478.) Churchwell claims

  that he complied “immediately,” and officers entered the cell, placed him in handcuffs, and secured

  him in a restraining chair that was brought into the cell. (Id. at PageID.479–80.) Defendant Rich

  told Churchwell that he could remain restrained in the chair for as long as two hours, depending

  on how quiet he was.

         After the officers left the cell, Churchwell continued to yell for attention. Eventually,

  Officer Lake and Defendant Crosby returned to check on him. (Id. at PageID.483.) Churchwell

  complained that he was dizzy, having pains, and not feeling like himself. Defendant Crosby


                                                  3
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 4 of 19




  checked the restraints for tightness. When Officer Lake began to remove the handcuffs, Defendant

  Crosby told him to put them back on. (Id.) Churchwell began yelling again, and the officers left

  the room. He remained in the chair for nearly two hours. (Id. at PageID.483–84.)

          Churchwell was “upset” when Defendants Rich, Crosby, and Wildfong and Officer Lake

  returned to the cell because Defendant Crosby was “still smirking at [him].” (Id. at PageID.484.)

  Defendant Rich informed Churchwell that he would be taken to segregation because of his

  continued disruptive behavior. (Id. at PageID.486.) Officer Lake and Defendant Wildfong then

  escorted Churchwell through the hallway to segregation, each one holding an arm. (Id. at

  PageID.488.) As Churchwell approached Defendant Crosby, who was holding a door open, he

  became agitated after noticing her “smirking” at him and called her a “cunt.” Churchwell alleges

  that, immediately after he made the remark, the officers slammed him into the wall and smashed

  his face against it. (Id. at PageID.486–88.) Defendant Wildfong then pulled Churchwell’s head

  back again and slammed his face into the wall a second time, although Churchwell was able to

  turn his head so that the left side of his face hit the wall, avoiding directly hitting his nose or eyes.

  (Id. at PageID.489–91.) While this was occurring, Defendant Wildfong told Plaintiff, “Don’t ever

  call her that again mother fucker.” Other officers said, “I can’t believe he called her that,” and

  “[W]hat were you thinking?” Churchwell began to bleed from the mouth due to the contact with

  the wall. (Id. at PageID.491.)

          After this incident, the officers continued escorting Churchwell to segregation. When they

  arrived, Churchwell was yelling, screaming about the officers causing him to bleed, and crying.

  Because Churchwell appeared aggressive, Defendant Wildfong and other officers pinned him

  down on the bunk with their hands and knees on his neck, back, legs, and ankles while they

  removed the handcuffs. (Id. at PageID.491–92.) Churchwell denies stomping on his bunk,


                                                     4
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 5 of 19




  pounding on the walls, kicking the toilet, or attempting to spit at Defendant Rich, although he

  admits screaming at the officers. (Id. at PageID.492–93.)

         Shortly after the incident, a nurse evaluated Churchwell, noting an abrasion on his chin and

  a small cut on the inside of his lower lip. The nurse cleaned the abrasion and applied ointment and

  a band aid. (ECF No. 43-1.) Churchwell claims that he suffered lacerations on the top and bottom

  of his lips, facial swelling, and a chipped tooth. (Id. at PageID.463–64, 469–70.)

         Churchwell remained in segregation until March 2, 2017. During this time, he was given

  access to his legal work, hygiene products, a mat, and a bedroll. (ECF No. 53-3 at PageID.525.)

  Although Churchwell lost privileges while in segregation, including commissary access and

  visitation and was limited to one phone call per day by collect call, he was allowed to have letter

  writing materials, to send and receive his mail, and to watch CNN on the television. (ECF No. 53-

  1 at PageID.501, 507, 509–510; ECF No. 53-3 at PageID.525; ECF No. 53-5 at PageID.529.)

                                        II. Motion Standard

         Summary judgment is appropriate if there is no genuine issue as to any material fact, and

  the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Material facts

  are facts that are defined by substantive law and are necessary to apply the law. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if a reasonable jury could return

  judgment for the non-moving party. Id.

         The court must draw all inferences in a light most favorable to the non-moving party, but

  may grant summary judgment when “the record taken as a whole could not lead a rational trier of

  fact to find for the non-moving party.” Agristor Fin. Corp. v. Van Sickle, 967 F.2d 233, 236 (6th

  Cir. 1992) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).




                                                   5
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 6 of 19




                                            III. Discussion

         A.      Excessive Force Claim

         Churchwell’s excessive force claims are that: (1) Defendants Crosby and Rich used

  excessive force against him by placing him and keeping him in the restraint chair; and (2)

  Defendant Wildfong used excessive force by intentionally and unnecessarily slamming his face

  into the wall twice and by pinning him to the bed with his knee. Defendants contend that they are

  entitled to qualified immunity on these claims.

         “Under the doctrine of qualified immunity, ‘government officials performing discretionary

  functions generally are shielded from liability for civil damages insofar as their conduct does not

  violate clearly established statutory or constitutional rights of which a reasonable person would

  have known.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008) (quoting Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982)). Once a defendant raises the qualified immunity defense,

  the burden shifts to the plaintiff to demonstrate that the defendant officer violated a right so clearly

  established “that every ‘reasonable official would have understood that what he [was] doing

  violate[d] that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

  Creighton, 483 U.S. 635, 640 (1987)). The analysis entails a two-step inquiry. Martin v. City of

  Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013). First, the court must “determine if the facts

  alleged make out a violation of a constitutional right.” Id. (citing Pearson v. Callahan, 555 U.S.

  223, 232 (2009)). Second, the court asks if the right at issue was “‘clearly established’ when the

  event occurred such that a reasonable officer would have known that his conduct violated it.” Id.

  (citing Pearson, 555 U.S. at 232). A court may address these steps in any order. Id. (citing Pearson,

  555 U.S. at 236). A government official is entitled to qualified immunity if either step of the

  analysis is not satisfied. See Citizens in Charge, Inc. v. Husted, 810 F.3d 437, 440 (6th Cir. 2016).


                                                     6
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 7 of 19




         In applying the first step of the qualified immunity analysis, a court must identify “the

  specific constitutional right allegedly infringed” and determine whether a violation occurred.

  Graham v. Connor, 490 U.S. 386, 394 (1989). The court considers the state of the law at the second

  step. As the Supreme Court has observed, “this Court’s case law does not require a case directly

  on point for a right to be clearly established, [but] existing precedent must have placed the statutory

  or constitutional question beyond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (cleaned up)

  (quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015)). “‘[C]learly established law’ may not be defined

  at such ‘a high level of generality.’” Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 992

  (6th Cir. 2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). “[A] plaintiff must identify

  a case with a similar fact pattern that would have given ‘fair and clear warning to officers’ about

  what the law requires.” Id. (quoting White, 137 S. Ct. at 552). Stated differently, “[o]n both the

  facts and the law, specificity is [a court’s] guiding light.” Novak v. City of Parma, 932 F.3d 421,

  426 (6th Cir. 2019).

         Churchwell was a pretrial detainee, so his claim arises under the Substantive Due Process

  Clause of the Fourteenth Amendment. Kingsley v. Hendrickson, 576 U.S. 389 (2015). Because the

  claim is not measured under the Eighth Amendment, the subjective prong of the Eighth

  Amendment deliberate indifference standard does not apply. Instead, the relevant inquiry is

  whether the force purposely or knowingly used against the prisoner was objectively unreasonable.

  Id. at 2473-74; see also Coley v. Lucas Cnty., 799 F.3d 530, 538 (6th Cir. 2015) (citing Kingsley).

  This inquiry is “highly fact-dependent” and “must take into account the ‘perspective of a

  reasonable officer on the scene, including what the officer knew at the time, not with the 20/20

  vision of hindsight.’” Coley, 799 F.3d at 538 (quoting Kingsley, 576 U.S. at 397). It must also

  consider the government’s “legitimate interests” in managing correctional facilities in order “to


                                                    7
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 8 of 19




  preserve internal order and discipline and to maintain institutional security.” Coley, 799 F.3d at

  538 (internal quotations omitted). The Kingsley Court further provided:

         Considerations such as the following may bear on the reasonableness or
         unreasonableness of the force used: the relationship between the need for the use
         of force and the amount of force used; the extent of the plaintiff’s injury; any effort
         made by the officer to temper or to limit the amount of force; the severity of the
         security problem at issue; the threat reasonably perceived by the officer; and
         whether the plaintiff was actively resisting. We do not consider this list to be
         exclusive. We mention these factors only to illustrate the types of objective
         circumstances potentially relevant to a determination of excessive force.

  Kingsley, 576 U.S. at 397 (internal citations omitted). Both Kingsley and Coley stated that “pretrial

  detainees cannot be subjected to ‘the use of excessive force that amounts to punishment,’ precisely

  because they ‘cannot be punished at all.’” Coley, 799 F.3d at 538 (quoting Kingsley, 576 U.S. at

  400). “The calculus of reasonableness must embody allowance for the fact that [jail] officers are

  often forced to make split-second judgments—in circumstances that are tense, uncertain, and

  rapidly evolving—about the amount of force that is necessary in a particular situation.” Graham,

  490 U.S. at 396–97. The analysis therefore includes a “built-in measure of deference to the

  officer’s on-the-spot judgment about the level of force necessary in light of the circumstances of

  the particular case.” Mullins v. Cyranek, 805 F.3d 760, 766 (6th Cir. 2015) (internal quotation

  marks omitted). At bottom, a court’s focus is not on the extent of the injury, but “whether

  ‘gratuitous violence’ has been inflicted.” Coley, 799 F.3d at 539 (quoting Pigram ex rel. Pigram

  v. Chaudoin, 199 F. App’x 509, 513 (6th Cir. 2006)).

         In a case such as this, involving multiple uses of force, the court must assess the

  reasonableness of each use of force “in chronological ‘segments.’” Hanson v. Madison Cnty.

  Detention Ctr., 736 F. App’x 521, 529 (6th Cir. 2018) (quoting Dickerson v. McClellan, 101 F.3d

  1151, 1162 (6th Cir. 1996)).



                                                   8
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 9 of 19




                 1.      Restraint Chair—Defendants Crosby and Rich

         Defendants Crosby and Rich contend that they are entitled to summary judgment on

  Churchwell’s excessive force claim based on his placement in the restraint chair and his complaints

  of pain, dizziness, and/or tight handcuffing when Crosby and Officer Lake checked on him because

  Churchwell has failed to demonstrate both a constitutional violation and that the law was clearly

  established.

         Churchwell failed to address these arguments in his response. It is thus appropriate to treat

  his claims against Defendants Crosby and Rich arising out of the use of the restraint chair as

  abandoned. The Sixth Circuit has fully endorsed this approach, noting: “This Court’s jurisprudence

  on abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim when a plaintiff

  fails to address it in response to a motion for summary judgment.” Brown v. VHS of Mich., Inc.,

  545 F. App’x 368, 372 (6th Cir. 2013); see also Hicks v. Concorde Career Coll., 449 F. App’x

  484, 487 (6th Cir. 2011) (finding that “[t]he district court properly declined to consider the merits

  of [plaintiff's] claim because [plaintiff] failed to address it in . . . his response to the summary

  judgment motion”); Clark v. City of Dublin, 178 F. App’x 522, 524–25 (6th Cir. 2006) (holding

  that the district court properly concluded that plaintiff abandoned claims where his opposition to

  summary judgment “did not properly respond to the arguments asserted” by defendant); Conner

  v. Hardee's Food Sys., Inc., 65 F. App’x 19, 24 (6th Cir. 2003) (concluding that the plaintiff

  abandoned a claim where he “failed to brief the issue before the district court”). Here, while

  Churchwell’s brief addresses his excessive force claims against Defendant Wildfong, he wholly

  fails to respond to the arguments Defendants Crosby and Rich put forth in support of summary

  judgment on the restraint chair claim.

         Regardless, even if Churchwell had not abandoned this claim, Defendants Crosby and Rich

  are entitled to summary judgment because the evidence fails to demonstrate a constitutional
                                             9
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 10 of 19




   violation. “A restraint chair may be properly used to restore control over an individual who is in

   custody or to prevent such an individual from harming himself.” Fletcher v. Vandyne, No. 2:07-

   CV-325, 2009 WL 1687956, at *14 (S.D. Ohio June 11, 2009) (citing Fuentes v. Wagner, 206

   F.3d 335 (3d Cir. 2000); Morrison v. Stephenson, No. 2:06-cv-283, 2008 WL 114890, at *3 (S.D.

   Ohio, Jan. 9, 2008); Pillette v. County of Otsego, No. 06-10536, 2007 WL 851330, *9 (E.D. Mich.,

   Feb. 27, 2007)). Churchwell concedes that he gave Defendant Crosby an “ultimatum” that he

   would continue banging on the door and yelling for Defendant Rich if she did not get him.

   Churchwell made good on his threat by creating a disturbance in the jail and potentially

   jeopardizing his own safety by continuing to bang loudly on the cell door. Under these

   circumstances, Defendants’ decision to restrain Churchwell for two hours was not objectively

   unreasonable. Moreover, Churchwell has not shown that use of the restraint chair violated clearly

   established law. See Hanson v. Madison Cnty. Det. Ctr., 736 F. App’x 521, 533 (6th Cir. 2018)

   (concluding that the plaintiff failed to meet his summary judgment burden of demonstrating that

   use of a restraint chair for three hours violated clearly established law). Likewise, Churchwell fails

   to show that Defendants violated clearly established law as to his complaints of dizziness, pain,

   and tight restraints. This is particularly true given the absence of any demonstrable injury arising

   from use of the restraint chair.2

          Accordingly, I recommend that Defendants Crosby and Rich are entitled to summary

   judgment on this claim.



   2
     As Defendants correctly note, in the Fourth Amendment context, a plaintiff can survive summary
   judgment on a tight handcuffing claim if he can show that he experienced some physical injury
   resulting from the handcuffing. Morrison v. Board of Trs. of Green Twp., 583 F.3d 394, 401 (6th
   Cir. 2009) (citing Lyons v. City of Xenia, 417 F.3d 565, 575-76 (6th Cir. 2005)). There is no reason
   to believe that a similar requirement would not apply in the context of a pretrial detainee, as the
   extent of the plaintiff’s injury is a consideration that informs the reasonableness inquiry. Kingsley,
   576 U.S. at 397.
                                                      10
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 11 of 19




                  2.      Hallway Incident—Defendant Wildfong

          Defendants argue that Defendant Wildfong is entitled to summary judgment on

   Churchwell’s claim that Wildfong twice slammed his face into the wall because Churchwell was

   so upset and agitated that he resorted to verbal hostility towards Defendant Crosby within the

   confined space of a doorway, rendering the applied force reasonable. Defendants cite Hanson,

   supra, as presenting comparable circumstances. Hanson, however, is distinguishable in several

   respects. First, unlike this case, the defendants in Hanson presented a video of the incident for the

   court to consider, which fairly depicted the plaintiff’s behavior and the officers’ responses. 736 F.

   App’x at 529–30. Here, the Court has only the parties’ versions of the events before it and,

   therefore, must accept Churchwell’s version as true for purposes of the instant motion. Second,

   there is no indication from the facts that the plaintiff in Hanson was restrained or handcuffed when

   the deputy shoved him into the wall. In fact, the court noted that the video showed the plaintiff

   turning toward the officers with something in his hand and taking an aggressive stance. Id. at 530.

   Finally, the plaintiff’s actions in Hanson demonstrated a greater level of resistance, as he slammed

   items on a table, verbally refused to obey a command, and turned toward the officers with

   something in his hand, stating, “I ain’t dropping no fucking attitude.” Id. at 531.

          According to Churchwell’s version of events, he was handcuffed and shackled, and two

   officers had him by the arms, when he called Defendant Crosby a vulgar name in a barely audible

   voice as he approached or passed her in or near a doorway, at which point his head was

   immediately slammed into the wall twice. Churchwell denies trying to headbutt Defendant Crosby.

   At the time of the incident in question, it was clearly established that pretrial detainees had a right

   not to be gratuitously assaulted while fully restrained and subdued. Coley, 799 F.3d at 540 (citing

   Pelfrey v. Chambers, 43 F.3d 1034, 1037 (6th Cir. 1995)).


                                                     11
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 12 of 19




          Although Defendants contend that the level of force was reasonable because Churchwell

   exhibited verbal resistance and defiance toward the officers, I conclude that a genuine issue of

   material fact remains such that a reasonable jury could find on this record that Churchill was not

   actively resisting orders and that the force that Defendant Wildfong used was unreasonable, even

   if Churchwell exhibited verbal hostility toward Defendant Crosby. See Jackson v. Washtenaw

   Cnty., 678 F. App’x 302, 306 (6th Cir. 2017) (active resistance “can be characterized by physical

   force, a show of force, or verbal hostility coupled with failure to comply with police orders”).

   Under Churchwell’s version, there is no indication that he physically threatened Defendant Crosby

   or the other officers or that he verbally resisted an order.

          The circumstances here are similar to those in Cordell v. McKinney, 759 F.3d 573 (6th Cir.

   2014), a case arising under the Eighth Amendment. In Cordell, following a verbal altercation

   between the plaintiff and the defendant, McKinney, McKinney ordered the plaintiff out of his cell

   and handcuffed him for a move to a holding cell on the third floor. Other officers accompanied

   McKinney as he escorted the plaintiff, walking behind him and raising his handcuffed hands up

   toward his shoulders in a submissive-style hold. According to the plaintiff, as they proceeded down

   the hallway, McKinney kept pushing him faster, so the plaintiff tried to turn around to see why

   McKinney was pushing him so fast. Id. at 577. In response, McKinney rammed the plaintiff

   headfirst into a wall, causing a laceration on the plaintiff’s forehead, as well as severe neck and

   back pain. A security camera video had recorded most of what occurred in the hallway but did not

   show the moment that McKinney ran the plaintiff into the wall. Id. at 578. The court said that,

   because it was undisputed that the plaintiff turned to face McKinney, McKinney had a reasonable

   basis for using force against the plaintiff. But the court noted that the relationship between the need

   for force and the amount of force used was an open question. This was due to the parties’ differing


                                                     12
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 13 of 19




   versions regarding the amount of force that McKinney used. Id. Nonetheless, the court found that,

   based on the plaintiff’s version, a reasonable jury could find that McKinney lacked a good faith

   basis to employ the force he did. Id. at 582. First, the court observed that the plaintiff’s injuries

   indicated that McKinney used a considerable amount of force. Second, the court found that a

   reasonable jury could conclude that the amount of force used was out of proportion to what was

   needed because the plaintiff’s hands were handcuffed behind his back and McKinney had the

   plaintiff in a submission hold. In addition, the only other people in the hallway were two

   corrections officers. Id. at 583. Here, according to Churchill, in response to his use of a vulgarity

   toward Defendant Crosby, Defendant Wildfong slammed his face into the wall twice, resulting in

   lacerations and a chipped tooth. Although Defendants argue that Cordell is distinguishable because

   the case involved striking a “neutralized” subject, the facts here show that Churchill was arguably

   even more “neutralized” than the plaintiff in Cordell, as he was handcuffed, shackled, and

   physically secured by two officers.

          Accordingly, I recommend that the Court deny Defendant Wildfong summary judgment

   on this claim because a genuine issue of material fact precludes qualified immunity.

                  3.      The Bed—Defendant Wildfong

          Defendants argue that Defendant Wildfong is entitled to qualified immunity on

   Churchwell’s claim that he used excessive force by “pinning” him to the bed with his knee. I agree.

          It is undisputed that when the officers arrived with Churchwell at the segregation cell, he

   was upset and screaming at the officers. Defendant Wildfong and the other officers did not act

   unreasonably in briefly restraining him on his bed with their hands and knees while they removed

   the handcuffs. Churchwell was obviously in a state of agitation and restraining him served a

   legitimate purpose—to allow the officers to remove the handcuffs without risking injury from a


                                                    13
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 14 of 19




   prisoner who was upset and screaming at them. Moreover, Churchwell fails to present any

   evidence that he suffered an injury as a result of this brief restraint.3

           Therefore, I recommend that the Court grant summary judgment to Defendant Wildfong

   on this claim.4

           B.        Conditions of Confinement

           Churchwell fails to address most of his allegations regarding his conditions-of-confinement

   claims. Accordingly, the portion of this claim relying on these allegations is deemed abandoned.

   See Brown, 545 F. App’x at 372.

           The only aspects of this claim that Plaintiff mentions are: (1) his claim against Defendant

   Wildfong for denying him one meal; and (2) denial of exercise while in segregation by Defendant

   Rich. Because unreported decisions from the Sixth Circuit continue to adhere to the deliberate-

   indifference standard in conditions-of-confinement claims, see McCain v. St. Clair Cnty., 750 F.

   App’x 399, 403 (6th Cir. 2018); Medley v. Shelby Cnty., 742 F. App’x 958, 961 (6th Cir. 2018);

   see also Cameron v. Bouchard, 815 F. App’x 978, 984–85 (6th Cir. 2020) (declining to decide

   whether Kingsley controlled jail detainees’ challenge to COVID-19 precautions and holding that,

   at a minimum, a violation of due process required more than simple negligence), I consider

   Churchwell’s claim under that standard.

           Churchwell’s claim that Defendant Wildfong deprived him of a single meal fails to

   establish a constitutional violation. Numerous Sixth Circuit decisions have held that missing a few


   3
     In light of this conclusion, I need not address Defendants’ argument that Churchwell’s claim is
   barred by 42 U.S.C. § 1997e based on lack of a physical injury.
   4
     Churchwell’s argument that Defendants never responded to the additional interrogatory that the
   Court granted in the December 9, 2020 Order (ECF No. 47) is both incorrect and irrelevant. First
   Defendants provided their responses on January 8, 2021. (ECF No. 56.) Moreover, the information
   sought in the interrogatory would not have affected the disposition of Defendants’ motion for
   summary judgment.
                                                 14
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 15 of 19




   meals over a short period of time, or being provided a reduced number of meals for a few weeks,

   did constitute an unconstitutional condition of confinement. For example, in Cunningham v. Jones,

   667 F.2d 565, 566 (6th Cir. 1982) (per curiam), the Sixth Circuit held that the plaintiff’s allegation

   of being provided only one meal a day for fifteen consecutive days did not give rise to an Eighth

   Amendment violation where the one meal he did receive on those days provided sufficient

   nutrition to sustain normal health. In Davis v. Miron, 502 F. App’x 569 (6th Cir. 2012), the court

   held that missing seven meals over the course of six days “does not rise to the level of an Eighth

   Amendment violation.” Id. at 570. And, in Richmond v. Settles, 450 F. App’x 448 (6th Cir. 2011),

   the court held that being deprived of seven meals over six consecutive days while on Behavioral

   Management did not state a viable Eighth Amendment claim, because the prisoner did “not allege

   that his health suffered as a result of the meal deprivation.” Id. at 456. Here, Churchwell does not

   allege that his health suffered as a result of missing one meal, nor has he shown that the remaining

   meals he received that day failed to provide him with adequate nutrition. Finally, Defendant

   Wildfong is entitled to qualified immunity as Churchwell fails to cite any clearly established law

   that would have put Defendant Wildfong on notice that his act of depriving a prisoner of a single

   meal amounts to a constitutional deprivation.

          As for Churchwell’s inadequate exercise claim against Defendant Rich, Churchwell fails

   to show that Defendant Rich had the requisite personal involvement to impose liability under

   Section 1983. It is well established in the Sixth Circuit that to state a cognizable claim under

   Section 1983, a plaintiff must allege personal involvement by each of the named defendants. See

   Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir. 1995). A plaintiff must present evidence of the

   defendant’s involvement in the alleged constitutional deprivation to defeat a summary judgment

   motion. Bennett v. Schroeder, 99 F. App’x 707, 713 (6th Cir. 2004); see also Lentz v. Anderson,


                                                    15
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 16 of 19




   888 F. Supp. 847, 850 (N.D. Ohio 1995) (“Because there is no evidence that Governor Voinovich,

   Department of Rehabilitation and Correction Director Wilkinson, OPI Director Anderson, and OPI

   Manager Mustard were personally involved in the prison's decision-making process which led to

   plaintiff's allegations of cruel and unusual punishment, they will be dismissed from any § 1983

   liability.”). Although Defendant Rich is a Sergeant at NCJ, Churchwell has not shown that he was

   involved in the decision-making process concerning the amount of exercise that prisoners in

   segregation are afforded.

           Even if Churchwell had shown that Defendant Rich had the requisite involvement, I

   recommend that the Court conclude that Rich is entitled to qualified immunity. “Physical exercise

   is a necessity of civilized life. Unnecessary or extreme restriction of inmates’ opportunity for fresh

   air, exercise and recreation may rise to the level of an Eighth Amendment violation.” Jones v.

   Stine, 843 F. Supp. 1186, 1192 (W.D. Mich. 1994) (citing Walker v. Mintzes, 771 F.2d 920, 927

   (6th Cir. 1985); Patterson v. Mintzes, 717 F.2d 284, 289 (6th Cir. 1983); Pressley v. Brown, 754

   F. Supp. 112, 116 (W.D. Mich. 1990)). The Sixth Circuit has declined to set a constitutionally

   required minimum amount of exercise, instead observing that a court should consider factors such

   as “the size of the cell, opportunity for contact with other inmates, time per day expended outside

   the cell, justifications for denial of the right to exercise, physical or psychological injuries resulting

   from a lack of exercise or a particularized need for exercise.” Patterson, 717 F.2d at 289. The Sixth

   Circuit has also recognized that penological justification could support a deprivation of “total or

   near-total” exercise. Rodgers v. Jabe, 43 F.3d 1082, 1088 (6th Cir. 1995). Defendants have

   presented a diagram of a cell that is the same size as the cell that Churchwell occupied while he

   was housed in segregation in 2017, which shows cell dimensions of approximately eight feet by

   about eleven feet. (ECF No. 53-7 at PageID.545; ECF No. 53-8.) Although Churchwell disputes


                                                      16
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 17 of 19




   the layout of the diagram, it nonetheless shows that Churchwell had sufficient room for some in-

   cell exercise. Defendants have also presented evidence showing that Churchwell continued to

   engage in acts of misbehavior throughout the time he was in segregation in January and February

   2017, indicating a need to restrict his movement. (ECF No. 53-6.)

            On the other hand, Churchwell has not shown that he suffered any negative physical or

   mental effects as a result of the lack of exercise during his 36-day stay in administrative

   segregation, nor has he shown that he had a particularized need for exercise. Churchwell fails to

   show that as of February 2017, a denial of out-of-cell exercise for 36 days violated clearly

   established law under the facts presented here. For example, in Rodgers, the Sixth Circuit

   concluded that the defendants were entitled to qualified immunity for not allowing an inmate in

   punitive segregation out-of-cell exercise for 31 days. 43 F.3d at 1089; see also Brown v. Prelesnik,

   No. 1:12-cv-873, 2013 WL 838289, at *15 (W.D. Mich. Mar. 6, 2013) (concluding that the

   plaintiff’s allegation that he was deprived of outdoor exercise for a little more than a month failed

   to allege a constitutional violation).

            Accordingly, I recommend that Defendant Rich is entitled to summary judgment on this

   claim.

            C.     Spoliation

            As noted, Churchwell moves for spoliation sanctions against Defendants for failing to

   preserve video of the restraint chair incident that occurred in his cell and the incident in the hallway

   in which Defendant Wildfong slammed his face into the wall. Plaintiff requested video recordings

   of these incidents in his request for production of documents dated April 4, 2020. (ECF No. 37-1

   at PageID.208–09.) Defendants responded that there are no video or sound recordings of those

   incidents. (Id. at PageID.209.) Defendants stated in their response to Churchwell’s motion that the

   2017 video system at NCJ saved video files for 30 days and then recorded over them. Defendants
                                                 17
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 18 of 19




   point out that Churchwell did not initiate this case until more than two years after the incident.

   (ECF No. 37 at PageID.202.)

          Although Defendants have responded with the above proffered facts, they have not

   submitted any competent evidence (by affidavit or otherwise) in response. Instead, they attach only

   their response to plaintiff’s request for production, which is not verified. (ECF No. 37-1,

   PageID.208-09.) That is insufficient, in these circumstances, for the Court properly to weigh the

   motion. As such, Defendants will have 14 days from the date of this order to provide any affidavit

   or other evidence supporting the facts averred in their opposition to the motion.

                                           IV. Conclusion

          For the reasons set forth above, I recommend that the Court grant in part and deny in

   part Defendants’ corrected motion for summary judgment. (ECF No. 53.) In particular, I

   recommend that the motion be granted with regard to Churchwell’s excessive force claim against

   Defendants Crosby and Rich based on the restraint chair incident and with regard to his conditions-

   of-confinement claim, and that the motion be denied with regard to his excessive force claim

   against Defendant Wildfong.

          As to Churchwell’s motion for spoliation sanctions (ECF No. 34), Defendants will have 14

   days from the date of this order to provide any affidavit or other evidence supporting their

   opposition to the motion. It is so ordered.


   Dated: June 29, 2021                                          /s/ Sally J. Berens
                                                                SALLY J. BERENS
                                                                U.S. Magistrate Judge

                                       NOTICE TO PARTIES

          OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

   within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

                                                   18
Case 1:19-cv-00819-JTN-SJB ECF No. 61, PageID.<pageID> Filed 06/29/21 Page 19 of 19




   objections within the specified time waives the right to appeal the District Court’s order. See

   Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 19
